Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-02347-KLM


CLINTON BLYTH,

       Plaintiff,

v.

MONSANTO COMPANY, and
POUDRE VALLEY CO-OPERATIVE ASSOCIATION, INC.,

       Defendants.



 DEFENDANT MONSANTO COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT



       Pursuant to Rule 12 of the Federal Rules of Civil Procedure, Defendant Monsanto

Company (“Monsanto”), by and through its counsel, respectfully responds by generally denying

all allegations contained in plaintiff’s Civil Complaint and Jury Demand (“the Complaint”),

except as set forth below. As defined in the Complaint and as used in this Answer, Monsanto

refers to Monsanto Company, a United States based company incorporated in Delaware, and not

to other Monsanto-affiliated companies. Silence as to any allegations shall constitute a denial.

       1.      For the purposes of this answer, Monsanto accepts the allegation in paragraph 1

regarding plaintiff’s Colorado citizenship. Monsanto lacks information or knowledge sufficient

to form a belief as to the truth of the remaining allegations in paragraph 1 and therefore denies

those allegations.

       2.      Monsanto admits the allegations in paragraph 2.




                                                 1
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 2 of 31




       3.      Monsanto admits that it is authorized to do business, and does business, in

Colorado. Monsanto lacks information or knowledge sufficient to form a belief as to the truth of

the remaining allegations in paragraph 3 and therefore denies those allegations.

       4.      The allegations in paragraph 4 do not require a response from Monsanto because

these allegations relate to Poudre Valle Co-Operation Association, Inc., not Monsanto.

       5.      The allegations in paragraph 5 do not require a response from Monsanto because

these allegations relate to Poudre Valle Co-Operation Association, Inc., not Monsanto.

       6.      In response to the allegations in paragraph 6, Monsanto admits that it was the

entity that discovered the herbicidal properties of glyphosate and that Monsanto manufactures

Roundup®-branded products that have glyphosate as the active ingredient, but notes that

Monsanto was and is not the only manufacturer of glyphosate-based herbicides.

       7.      Monsanto denies the allegations in paragraph 7.

       8.      In response to the allegations in paragraph 8, Monsanto admits that its principal

place of business is in St. Louis County, Missouri and that it is incorporated in Delaware.

       9.      In response to the allegations in paragraph 9, Monsanto denies that plaintiff’s

injuries were caused by exposure to glyphosate-based herbicides and denies that Monsanto

“wrongfully caused” those injuries. The remaining allegations in paragraph 9 set forth

conclusions of law for which no response is required. To the extent that a response is deemed

required, Monsanto lacks information or knowledge sufficient to form a belief as to the truth of

the allegations regarding plaintiff’s actual or potential knowledge and therefore denies those

allegations.

       10.     Monsanto lacks information or knowledge sufficient to form a belief as to the

truth of the allegations in paragraph 10 regarding “the incident” and therefore denies those




                                                 2
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 3 of 31




allegations. The remaining allegations in paragraph 10 set forth conclusions of law for which no

response is required.

       11.     In response to the allegations in paragraph 11, Monsanto denies any “tort” giving

rise to plaintiff’s claims and Monsanto lacks information or knowledge sufficient to form a belief

as to the truth of the allegations regarding where certain other events giving rise to plaintiff’s

claims occurred and therefore denies those allegations. The remaining allegations in paragraph

11 set forth conclusions of law for which no response is required.

       12.     Monsanto admits the allegations in the first and second sentences of paragraph 12.

In response to the allegations in the third sentence of paragraph 12, Monsanto admits that certain

of its Roundup®-branded products contain POEA and adjuvants, and that the United States

Environmental Protection Agency (“EPA”) has classified surfactants and adjuvants as inert.

Monsanto notes that the EPA has determined that the surfactants used in Roundup®-branded

herbicides do not pose an unreasonable risk to human health. In response to the allegations in

the final sentence of paragraph 12, Monsanto admits that glyphosate was one of the world’s most

widely used herbicides in 2013, but notes that Monsanto was and is not the only manufacturer of

glyphosate-based herbicides. Monsanto lacks information or knowledge sufficient to form a

belief as to the accuracy of the specific numbers and statistics cited in the remaining sentences of

paragraph 12 and therefore denies those allegations.

       13.     In response to the allegations in paragraph 13, Monsanto admits that its

headquarters are in St. Louis County, Missouri, and that it is incorporated in Delaware.

Monsanto admits that it and affiliated companies have operations and offices in countries around

the world. Monsanto admits that it is a producer of glyphosate-based herbicides but lacks

sufficient information regarding the business of other glyphosate producers to admit or deny the




                                                  3
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 4 of 31




allegation as written in the second sentence of paragraph 13. Monsanto admits that it is the

leading producer of seeds that contain the Roundup Ready® trait and that use of crops with the

Roundup Ready® trait substantially improves a farmer’s ability to control weeds. Monsanto

lacks information or knowledge sufficient to form a belief as to the accuracy of the specific

numbers and statistics provided in the remaining sentences of paragraph 13 and therefore denies

those allegations.

       14.     In response to the allegations in paragraph 14, Monsanto admits that its

glyphosate products are registered in at least 130 countries and approved for use on over 100

different crops. Monsanto admits that certain studies have reported that glyphosate is found at de

minimis levels significantly below regulatory safety limits in various locations and media.

Monsanto denies the remaining allegations in paragraph 14.

       15.     Monsanto admits the allegations in the first sentence of paragraph 15. Monsanto

denies the allegations in the second sentence of paragraph 15 to the extent they suggest that the

International Agency for Research on Cancer (“IARC”) based its evaluation on a complete or

accurate assessment of the scientific research regarding glyphosate.

       16.     Monsanto admits the allegations in the first sentence of paragraph 16. Monsanto

denies the allegations in the second sentence of paragraph 16.

       17.     In response to the allegations in paragraph 17, Monsanto admits that the IARC

working group classified glyphosate under Group 2A. Monsanto denies the remaining

allegations in paragraph 17.

       18.     Monsanto denies the allegations in paragraph 18.

       19.     In response to the allegations in paragraph 19, Monsanto admits that glyphosate

repeatedly has been found to be safe to humans and the environment by regulators in the United




                                                 4
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 5 of 31




States and around the world and further admits that it has labeled glyphosate products as

approved by regulatory bodies consistent with those findings. Monsanto also admits that the

EPA repeatedly has concluded pursuant to the Federal Insecticide, Fungicide, and Rodenticide

Act (“FIFRA”) that glyphosate-based herbicides create no unreasonable risk to human health or

to the environment when used in accordance with the label. To the extent that paragraph 19

alleges that Monsanto has labeled glyphosate or Roundup®-branded herbicides in any manner

different or in addition to such regulatory approval, Monsanto denies such allegations.

       20.     In response to the allegations in paragraph 20, Monsanto admits that glyphosate is

an herbicide that is used to kill invasive plants and weeds. The remaining allegations in

paragraph 20 are vague and ambiguous and Monsanto lacks information or knowledge sufficient

to form a belief as to the truth of the remaining allegations in paragraph 20 and therefore denies

those allegations.

       21.     Monsanto admits the allegations in the first sentence of paragraph 21. Monsanto

denies the allegations in the second sentence of paragraph 21 because the impact of glyphosate

on treated plants varies depending upon the amount of glyphosate applied and the type of plant.

Monsanto denies the allegations in the third sentence of paragraph 21 to the extent that they

suggest that glyphosate is present in any plants at anything other than de minimis amounts well

within regulatory safety levels, as determined by EPA.

       22.     In response to the allegations in paragraph 22, Monsanto admits that farmers have

safely used Roundup®-branded products since the 1970s. Monsanto denies the remaining

allegations in paragraph 22.

       23.     Monsanto admits the allegations in the first two sentences of paragraph 23 and

admits that it has marketed Roundup®-branded products in accord with EPA’s regulatory




                                                 5
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 6 of 31




determinations under FIFRA. Monsanto otherwise denies the remaining allegations in paragraph

23.

        24.     The allegations in paragraph 24 set forth conclusions of law for which no

response is required. To the extent that a response is deemed required, Monsanto admits the

allegations in paragraph 24.

        25.     In response to the allegations in paragraph 25, Monsanto admits that EPA requires

registrants of herbicides to submit extensive data in support of the human health and

environmental safety of their products and further admits that EPA will not register or approve

the labeling of herbicides that do not satisfy the requirements set forth in FIFRA. The remaining

allegations in paragraph 25 set forth conclusions of law for which no response is required.

        26.     The allegations in paragraph 26 set forth conclusions of law for which no

response is required.

        27.     Monsanto admits that Roundup®-branded products are registered by EPA for

manufacture, sale and distribution and are registered by the State of Missouri for sale and

distribution.

        28.     In response to the allegations in paragraph 28, Monsanto admits that EPA requires

registrants of herbicides to submit extensive data in support of the human health and

environmental safety of their products and further admits that EPA will not register or approve

the labeling of herbicides that do not satisfy the requirements set forth in FIFRA. Monsanto

states that the term “the product tests” in the final sentence of paragraph 28 is vague and

ambiguous, and Monsanto therefore denies the same. The remaining allegations in paragraph 28

set forth conclusions of law for which no answer is required.




                                                 6
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 7 of 31




       29.     Monsanto denies the allegations in paragraph 29 to the extent that they suggest

that EPA only evaluates the safety of pesticide products on the date of their initial registration.

Monsanto admits that EPA is in the process of conducting regulatory review of various pesticide

products, but Monsanto lacks information or knowledge sufficient to form a belief as to the truth

of the allegations in paragraph 29 regarding such pesticide products generally and therefore

denies those allegations. The remaining allegations in paragraph 29 set forth conclusions of law

for which no response is required.

       30.     In response to the allegations in paragraph 30, Monsanto admits that EPA has

undertaken a regulatory review of glyphosate and further admits that EPA has not released its

findings. Monsanto states, however, that: (a) in September 2016, EPA’s Office of Pesticide

Programs (“OPP”) issued a 227-page evaluation of glyphosate’s carcinogenic potential,

concluding that “[t]he strongest support is for [the descriptor] ‘not likely to be carcinogenic to

humans’ at doses relevant to human health risk assessment”1; and (b) at the same time, EPA

posted an October 2015 final report by its standing Cancer Assessment Review Committee

(“CARC”), in which CARC endorsed EPA’s existing classification of glyphosate as “Not Likely

to be Carcinogenic to Humans.”2 Monsanto further states that, in December 2017, EPA’s OPP

issued a detailed, lengthy revised evaluation of glyphosate’s carcinogenic potential that reiterated

the conclusion that “[t]he strongest support is for [the descriptor] ‘not likely to be carcinogenic to

1
 EPA’s Office of Pesticide Programs, Glyphosate Issue Paper: Evaluation of Carcinogenic
Potential at 141 (Sept. 12, 2016) (“EPA OPP Report”), https://www.regulations.gov/
document?D=EPA-HQ-OPP-2016-0385-0094. The EPA OPP Report was prepared in
anticipation of an EPA Scientific Advisory Panel meeting on glyphosate’s carcinogenic
potential.
2
 Cancer Assessment Review Committee, Health Effects Division, Office of Pesticide Programs,
U.S. Environmental Protection Agency, Cancer Assessment Document – Evaluation of the
Carcinogenic Potential of Glyphosate at 10, 77 (Final Report, Oct. 1, 2015) (“EPA CARC Final
Report”), https://www.regulations.gov/document?D=EPA-HQ-OPP-2016-0385-0014.



                                                  7
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 8 of 31




humans’.”3 Monsanto lacks information or knowledge sufficient to form a belief as to the truth

of the remaining allegations in paragraph 30 and therefore denies those allegations.

       31.        In response to the allegations in paragraph 31, Monsanto admits that an EPA

review committee classified glyphosate as Class C in 1985 based on limited data and that EPA

changed its classification of glyphosate to Group E based upon a full evaluation of the scientific

evidence, including but not limited to three animal carcinogenicity studies. Monsanto admits

that plaintiff has accurately quoted from one passage in an EPA document in 1991 with respect

to the designation of an agent as Group E, but states that EPA repeatedly has concluded that

glyphosate does not pose any cancer risk to humans. In addition to the conclusions in the two

EPA OPP reports and the EPA CARC Final Report discussed above, other specific findings of

safety include:

                 “In June 1991, EPA classified glyphosate as a Group E [carcinogen] – one that
                  shows evidence of non-carcinogenicity for humans – based on the lack of
                  convincing evidence of carcinogenicity in adequate studies.” EPA, Glyphosate:
                  Reregistration Eligibility Decision (RED) Facts, 2 (Sept. 1993),
                  http://archive.epa.gov/pesticides/reregistration/web/pdf/0178fact.pdf.

                 “No evidence of carcinogenicity.” Glyphosate; Pesticide Tolerances, 67 Fed.
                  Reg. 60,934, 60,943 (Sept. 27, 2002) (to be codified at 40 C.F.R. pt. 180).

                 “Glyphosate has no carcinogenic potential.” Glyphosate; Pesticide Tolerance, 69
                  Fed. Reg. 65,081, 65,086 (Nov. 10, 2004) (to be codified at 40 C.F.R. pt. 180).

                 “There is [an] extensive database available on glyphosate, which indicate[s] that
                  glyphosate is not mutagenic, not a carcinogen, and not a developmental or
                  reproductive toxicant.” Glyphosate; Pesticide Tolerances, 73 Fed. Reg. 73,586,
                  73,589 (Dec. 3, 2008) (to be codified at 40 C.F.R. pt. 180).

                 “EPA has concluded that glyphosate does not pose a cancer risk to humans.” 78
                  Fed. Reg. 25,396, 25,398 (May 1, 2013) (to be codified at 40 C.F.R. pt. 180).

3
 EPA’s Office of Pesticide Programs, Revised Glyphosate Issue Paper: Evaluation of
Carcinogenic Potential at 143, 144 (Dec. 12, 2017), https://www.regulations.gov/
document?D=EPA-HQ-OPP-2016-0385-0528.




                                                   8
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 9 of 31




              “In 2014, EPA reviewed over 55 epidemiological studies conducted on the
               possible cancer and non-cancer effects of [g]lyphosate. Our review concluded
               that this body of research does not provide evidence to show that [g]lyphosate
               causes cancer and does not warrant any change in the EPA’s cancer classification
               for [g]lyphosate.” Agriculture Biotechnology: A Look at Federal Regulation and
               Stakeholder Perspectives: Hearing Before the S. Comm. on Agr., Nutrition, &
               Forestry, 114th Cong. (2015) (statement of Dr. William Jordan, Deputy Director
               of EPA’s Office of Pesticide Programs),
               http://www.ag.senate.gov/templates/watch.cfm?id=74793e67-5056-a055-64af-
               0e55900753b4, at time stamp 55:05-56:20.

       Monsanto denies the remaining allegations in paragraph 31.

       32.     In response to the allegations in paragraph 32, Monsanto admits that it – along

with a large number of other companies and governmental agencies – was defrauded by two

chemical testing laboratories, and that Monsanto had hired both of these laboratories to conduct

testing on glyphosate. Monsanto states that only one of these laboratories was hired to conduct

toxicity tests of glyphosate. Monsanto denies that EPA’s registration of glyphosate or any

glyphosate-based herbicides is based upon any invalid Industrial Bio-Test (“IBT”) Laboratories

studies. To the extent that the allegations in paragraph 32 are intended to suggest that Monsanto

was anything other than a victim of this fraud, such allegations are denied.

       33.     In response to the allegations in paragraph 33, Monsanto admits that IBT

Laboratories was hired to conduct toxicity studies in connection with the registration of a

Roundup®-branded product. Monsanto denies that EPA’s regulatory approval of such product is

based upon any fraudulent or false IBT studies.

       34.     Monsanto denies the allegations in paragraph 34 to the extent they suggest that

EPA performed an inspection of IBT Laboratories solely or specifically in connection with

studies conducted on glyphosate. Monsanto admits that EPA performed an audit of IBT

Laboratories to investigate that laboratory’s fraudulent and/or improper testing procedures in

connection with services provided to a broad number of private and governmental entities and



                                                  9
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 10 of 31




 that this inspection included a review of studies IBT conducted on glyphosate. Monsanto was

 one of several pesticide manufacturers who had used IBT test results. The audit found some

 toxicology studies conducted with the original Roundup® herbicide to be invalid. As a result,

 Monsanto repeated all required studies in accordance with applicable EPA testing guidelines.

 Monsanto denies that EPA’s registration of glyphosate or any glyphosate-based herbicides is

 based upon any invalid IBT studies. To the extent that the allegations in paragraph 34 are

 intended to suggest that Monsanto was anything other than a victim of this fraud, Monsanto

 denies those allegations.

        35.     In response to the allegations in paragraph 35, Monsanto admits that three IBT

 employees were convicted of the charge of fraud, but Monsanto denies that any of the

 individuals were convicted based upon studies conducted on glyphosate or glyphosate-based

 herbicides.

        36.     In response to the allegations in paragraph 36, Monsanto admits that it – along

 with numerous other private companies – hired Craven Laboratories as an independent

 laboratory to conduct residue studies for Monsanto agricultural products. Monsanto admits that

 it was defrauded by Craven Laboratories and that, as a result, Monsanto repeated the studies

 conducted at Craven Laboratories at a substantial cost. To the extent that the allegations in

 paragraph 36 are intended to suggest that Monsanto was anything other than a victim of this

 fraud, such allegations are denied.

        37.     Monsanto denies the allegations in paragraph 37.

        38.     In response to the allegations in paragraph 38, Monsanto admits that Roundup®-

 branded products are highly valued by its customers because of their efficacy and safety.

 Monsanto also admits that the patent for glyphosate expired in the United States in 2000. The




                                                 10
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 11 of 31




 remaining allegations in paragraph 38 are vague and conclusory and comprise attorney

 characterizations and are accordingly denied.

        39.     In response to the allegations in paragraph 39, Monsanto admits that following the

 development of Roundup® Ready seeds, it began to sell them in the 1990s and that such seeds

 are now widely used by farmers in the United States and worldwide. Monsanto lacks

 information or knowledge sufficient to form a belief as to the accuracy of the specific numbers

 cited in paragraph 39 and accordingly denies those allegations. The remaining allegations in

 paragraph 39 are vague and conclusory and comprise attorney characterizations and are

 accordingly denied.

        40.     In response to the allegations in paragraph 40, Monsanto admits that glyphosate is

 one of the world’s largest herbicides by sales volume, but Monsanto denies any suggestion that it

 is the only company that sells glyphosate or glyphosate-based herbicides. Monsanto lacks

 information or knowledge sufficient to form a belief as to the accuracy of the specific numbers

 cited in paragraph 40 and accordingly denies the same. The remaining allegations in paragraph

 40 are vague and conclusory and comprise attorney characterizations and are accordingly denied.

        41.     In response to the allegations in paragraph 41, Monsanto admits that the New

 York Attorney General filed a lawsuit against Monsanto in 1996 alleging false and misleading

 advertising of Roundup®-branded products. This lawsuit was subsequently resolved without any

 admission of wrongdoing by Monsanto. Monsanto states that none of the New York Attorney

 General’s allegations related in any way to a purported or alleged risk of cancer. To the extent

 the subparts purport to quote a document, the document speaks for itself and thus does not

 require any further answer. The remaining allegations in paragraph 41 are vague and conclusory

 and comprise attorney characterizations and are accordingly denied.




                                                 11
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 12 of 31




        42.     In response to the allegations in paragraph 42, Monsanto admits it entered into an

 assurance of discontinuance with the New York Attorney General. The assurance speaks for

 itself and thus does not require any further answer. The remaining allegations in paragraph 42

 are vague and conclusory and comprise attorney characterizations and are accordingly denied.

        43.     Monsanto denies the allegations in paragraph 43.

        44.     In response to the allegations in paragraph 44, Monsanto admits that the French

 court ruled that Monsanto had falsely advertised its herbicide Roundup® as “biodegradable” and

 that it “left the soil clean,” but denies the allegations in paragraph 44 to the extent that they

 suggest that this ruling was in any way related to plaintiff’s claim here that glyphosate can cause

 cancer. Monsanto denies the remaining allegations in paragraph 44.

        45.     In response to the allegations in paragraph 45, Monsanto denies that IARC

 follows stringent procedures for the evaluation of a chemical agent. Monsanto lacks information

 or knowledge sufficient to form a belief as to the accuracy of the specific numbers cited in

 paragraph 45, which are not limited as of any specified date, and accordingly denies the same.

        46.     In response to the allegations in paragraph 46, Monsanto admits that IARC sets

 forth in its Preamble the procedures that it claims to follow in its carcinogenicity evaluations.

 Monsanto denies the remaining allegations in paragraph 46.

        47.     Monsanto denies any suggestion that IARC reviewed the full body of scientific

 research in conducting its evaluation of glyphosate or that IARC reliably reviewed the studies

 that it cited in its glyphosate monograph. Monsanto lacks information or knowledge sufficient to

 form a belief as to the truth of the remaining allegations in paragraph 47 and therefore denies

 those allegations.




                                                   12
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 13 of 31




        48.     Monsanto denies any suggestion that IARC reviewed the full body of scientific

 research in conducting its evaluation of glyphosate or that IARC reliably reviewed the studies

 that it cited in its glyphosate monograph. Monsanto lacks information or knowledge sufficient to

 form a belief as to the truth of the remaining allegations in paragraph 48 and therefore denies

 those allegations.

        49.     Monsanto denies the allegations in paragraph 49 to the extent that they suggest

 that IARC had previously assessed glyphosate. Monsanto admits that IARC classified

 glyphosate as a Group 2A agent in March 2015.

        50.     In response to the allegations in paragraph 50, Monsanto admits that IARC issued

 its monograph for glyphosate, Monograph 112, on July 29, 2015, and that a draft of the

 monograph was prepared by a “working group” of individuals selected by IARC who met over a

 one-week period in March 2015 to consider glyphosate along with a number of other substances.

 Monsanto denies the allegation that all members of the working groups are “experts.” Monsanto

 denies that the working group or anyone at IARC conducted a one-year review of the scientific

 evidence related to glyphosate or that the working group’s findings reflected a comprehensive

 review of the latest available scientific evidence. Monsanto also denies that the working group

 considered all information available in the scientific literature and all data from government

 reports that are publicly available. Monsanto denies the remaining allegations in paragraph 50.

        51.     In response to the allegations in paragraph 51, Monsanto denies that the IARC

 working group considered all of the data in the numerous studies that have been conducted

 looking at the safety of glyphosate and glyphosate-containing herbicides in human populations or

 that it reliably considered the studies that it purports to have reviewed, which frequently reach

 conclusions directly contrary to those espoused by the IARC working group. To the extent the




                                                 13
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 14 of 31




 allegations purport to characterize statements made in the IARC monograph for glyphosate, the

 statements in that document speak for themselves, but Monsanto lacks information or knowledge

 sufficient to form a belief as to the accuracy of the source of said information and accordingly

 denies the allegations.

        52.     The allegations in paragraph 52 are vague and conclusory. To the extent they

 purport to characterize statements made in the IARC monograph for glyphosate, the statements

 in that document speak for themselves, but Monsanto lacks information or knowledge sufficient

 to form a belief as to the accuracy of the source of said information and accordingly denies the

 allegations.

        53.     In response to the allegations in paragraph 53, to the extent the allegations purport

 to characterize statements made in the IARC monograph for glyphosate, the statements in that

 document speak for themselves, but to the extent that this paragraph means that more than de

 minimis amounts of exposure are present, Monsanto denies the allegations in paragraph 53.

        54.     In response to the allegations in paragraph 54, Monsanto admits that the IARC

 working group identified a number of case control studies of populations with exposures to

 glyphosate, but Monsanto denies that any of these studies provide any evidence of a human

 health concern from such exposures.

        55.     Monsanto denies the allegations in paragraph 55. The IARC working group

 concluded that there was only limited evidence of carcinogenicity in epidemiologic studies,

 which, per IARC’s guidelines, means that the working group could not rule out chance, bias or

 confounding so as to reach any conclusion of an increased risk.

        56.     In response to the allegations in paragraph 56, Monsanto admits that the working

 group cited to a study that it concluded provided evidence of chromosomal damage in




                                                 14
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 15 of 31




 community residents reported to be exposed to glyphosate, but Monsanto denies that the study

 supports such a conclusion or that the authors of the study reached such a conclusion.

        57.     In response to the allegations in paragraph 57, Monsanto admits that the IARC

 working group purported to make these findings, but denies that the animal carcinogenicity

 studies of glyphosate in the aggregate provide evidence of a positive trend for or increase in any

 of the identified tumors. Monsanto further states that regulatory agencies around the world have

 reviewed the same animal studies and concluded that they do not provide evidence that

 glyphosate can cause cancer. Monsanto denies the remaining allegations in paragraph 57.

        58.     In response to the allegations in paragraph 58, Monsanto admits that the IARC

 working group purported to make these findings, but denies that the cited studies provide any

 reliable basis for a finding that any meaningful levels of glyphosate or AMPA are present or

 persists in human blood or urine. Monsanto denies the remaining allegations in paragraph 58.

        59.     In response to the allegations in paragraph 59, Monsanto admits that the IARC

 working group interpreted a selected number of experimental studies as evidence that glyphosate

 can cause genotoxicity, but Monsanto denies that the working group reliably considered the full

 body of scientific data on such alleged genotoxic endpoints and denies that the working group

 reliably interpreted the studies that it selected for consideration. Regulators around the world

 repeatedly have concluded that glyphosate is not genotoxic. Monsanto denies the remaining

 allegations in paragraph 59.

        60.     In response to the allegations in paragraph 60, Monsanto admits that the IARC

 working group purported to find such effects, but denies that there is any reliable scientific basis

 for such conclusion. Monsanto denies the remaining allegations in paragraph 60.




                                                  15
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 16 of 31




        61.     In response to the allegations in paragraph 61, Monsanto admits that the working

 group reviewed the findings of an Agricultural Health Study (“AHS”) published in 2005, but

 denies that the working group characterized that study as supporting an association between

 glyphosate and the specified cancers. The AHS cohort study did not find a positive association

 between glyphosate and any type of cancer. Monsanto denies all other allegations in paragraph

 61.

        62.     In response to the allegations in paragraph 62, Monsanto admits that EPA has a

 technical fact sheet, as part of its Drinking Water and Health, National Primary Drinking Water

 regulations, relating to glyphosate that predates the IARC March 20, 2015 evaluation, which

 should be read in context of EPA’s precautionary regulatory mandate and EPA’s consistent

 finding that glyphosate does not pose any cancer risk to humans.

        63.     In response to the allegations in paragraph 63, Monsanto admits that the

 Complaint accurately quotes from the identified document, which should be read in context of

 EPA’s precautionary regulatory mandate and EPA’s consistent finding that glyphosate does not

 pose any cancer risk to humans.

        64.     In response to the allegations in paragraph 64, Monsanto admits that the

 Northwest Coalition for Alternatives to Pesticides made the identified claims, but denies that the

 Coalition provides any reliable basis for any conclusions regarding potential health risks from

 glyphosate. Monsanto notes that a federal district court has characterized this same publication

 as an “advocacy piece[] published in [a] non-peer-reviewed journal.” See Arias v. DynCorp, 928

 F. Supp. 10, 24 (D.D.C. 2013).

        65.     In response to the allegations in paragraph 65, Monsanto admits that the IARC

 working group’s classification of glyphosate as a Class 2A carcinogen has resulted in ongoing




                                                 16
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 17 of 31




 discussions and/or restrictions in certain countries regarding the sale and/or use of glyphosate-

 based herbicides, including the Netherlands, but denies that there is any scientific basis for the

 concerns raised by the improper IARC classification. Monsanto denies the remaining allegations

 in paragraph 65.

        66.      In response to the allegations in paragraph 66, Monsanto admits that the IARC

 working group classification led an individual government attorney in Brazil to write a letter to

 the Brazilian regulatory authorities requesting a reevaluation of glyphosate. Monsanto denies the

 remaining allegations in paragraph 66.

        67.      Monsanto admits that, in France, the sale to and use by amateurs (i.e., non-

 professionals) of all pesticides (with certain exceptions for biocontrol pesticides) are prohibited

 as of January 1, 2019, with certain exceptions. Monsanto denies the remaining allegations in

 paragraph 67.

        68.      In response to the allegations in paragraph 68, Monsanto admits that some

 employees of Bermuda’s government announced an intention to suspend the importation of

 glyphosate-based herbicides, but Monsanto lacks information sufficient to form a belief as to the

 truth of the allegations about whether this suspension took effect and accordingly denies the

 same. Monsanto denies the remaining allegations in paragraph 68.

        69.      In response to the allegations in paragraph 69, Monsanto admits that the IARC

 monograph appears to be the alleged basis for the Sri Lankan government’s actions, including

 the allegation that glyphosate can cause kidney disease. Monsanto further states that the

 allegations regarding kidney disease found in Sri Lanka are unrelated to plaintiff’s allegations

 regarding claimed carcinogenicity. Monsanto denies the remaining allegations in paragraph 69.




                                                  17
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 18 of 31




        70.     In response to the allegations in paragraph 70, Monsanto denies the alleged basis

 for Colombia’s suspension of aerial spraying of glyphosate. Colombia’s attorney general has

 explained that the ban on aerial spraying of illicit coca plantations was a concession to the FARC

 (“Fuerzas Armadas Revolucionarias de Colombia”), and had nothing to do with alleged safety

 concerns. As of April 2016, the government of Colombia has resumed manual application of

 glyphosate on illicit coca crops. A federal district court in the United States excluded plaintiffs’

 expert testimony purporting to link these same aerial eradication operations with cancer as

 scientifically unreliable. See Arias v. DynCorp, 928 F. Supp. 10 (D.D.C. 2013). Monsanto

 denies the remaining allegations in paragraph 70.

        71.     Monsanto incorporates by reference its responses to paragraphs 1 through 70 in

 response to paragraph 71 of plaintiff’s Complaint.

        72.     Monsanto denies the allegations in paragraph 72.

        73.     In response to the allegations in paragraph 73, Monsanto admits that it has stated

 and continues to state that Roundup®-branded products are safe when used as labeled and that

 they are non-toxic and non-carcinogenic.

        74.     In response to the allegations in paragraph 74, Monsanto states that the cited

 document speaks for itself and does not require a response.

        75.     Monsanto denies that exposure to Roundup®-branded products and glyphosate

 exposed plaintiff to risk of his alleged cancer and denies the remaining allegations in paragraph

 75.

        76.     Monsanto denies the allegations in the first and last sentences of paragraph 76.

 The remaining allegations in paragraph 76 set forth conclusions of law for which no response is

 required.




                                                  18
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 19 of 31




        77.     Monsanto denies that it engaged in the “wrongdoing” alleged in the Complaint

 and denies that there is any reliable scientific evidence that exposure to glyphosate or Roundup®-

 branded products can cause cancer. The remaining allegations in paragraph 77 set forth

 conclusions of law for which no response is required, consist of attorney characterizations and

 are accordingly denied, or comprise allegations for which Monsanto lacks information or

 knowledge sufficient to form a belief as to the truth of the allegations asserted and therefore

 denies those allegations.

        78.     Monsanto incorporates by reference its responses to paragraphs 1 through 77 in

 response to paragraph 78 of plaintiff’s Complaint.

        79.     In response to the allegations in the first sentence of paragraph 79, Monsanto

 admits that plaintiff purport to bring claims for strict liability design defect but denies any

 liability as to that claim. Monsanto denies the remaining allegations in paragraph 79.

        80.     Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 80 that plaintiff used Roundup®-branded products and

 therefore denies those allegations. Monsanto denies the remaining allegations in paragraph 80.

        81.     Monsanto denies the allegations in paragraph 81.

        82.     Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 82 and therefore denies those allegations.

        83.     Monsanto denies the allegations in paragraph 83.

        84.     Monsanto denies the allegations in paragraph 84.

        85.     Monsanto denies the allegations in paragraph 85.

        86.     Monsanto denies the allegations in paragraph 86 and each of its subparts.




                                                   19
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 20 of 31




         87.     Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 87 concerning plaintiff’s claimed or exposure to Roundup®-

 branded products and therefore denies those allegations. Monsanto denies the remaining

 allegations in paragraph 87, including that Roundup®-branded products have “dangerous

 characteristics.”

         88.     Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 88 and therefore denies those allegations. Monsanto denies

 the remaining allegations in paragraph 88, including that Roundup®-branded products have

 “dangerous characteristics.”

         89.     Monsanto denies the allegations in paragraph 89.

         90.     Monsanto denies the allegations in paragraph 90.

         91.     Monsanto denies the allegations in paragraph 91.

         92.     Monsanto denies the allegations in paragraph 92.

         93.     Monsanto denies the allegations in paragraph 93.

         94.     Monsanto denies the allegations in paragraph 94.

         95.     Monsanto denies the allegations in paragraph 95.

         96.     Monsanto denies the allegations in paragraph 96.

         97.     Monsanto incorporates by reference its responses to paragraphs 1 through 96 in

 response to paragraph 97 of plaintiff’s Complaint.

         98.     In response to the allegations in paragraph 98, Monsanto admits that plaintiff

 purport to bring claims for strict liability failure to warn, but denies any liability as to that claim.

         99.     Monsanto denies the allegations in paragraph 99.




                                                    20
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 21 of 31




        100.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 100 that plaintiff, plaintiff’s employer, plaintiff’s coworkers,

 or other persons or entities purchased Roundup®-branded products and therefore denies those

 allegations. The allegations in paragraph 100 also set forth conclusions of law for which no

 response is required. Monsanto denies the remaining allegations in paragraph 100.

        101.    The allegations in paragraph 101 set forth conclusions of law for which no

 response is required.

        102.    Monsanto denies the allegations in paragraph 102. All labeling of Roundup®-

 branded products has been and remains EPA-approved and in compliance with all federal

 requirements under FIFRA.

        103.    Monsanto denies the allegations in paragraph 103.

        104.    Monsanto denies the allegations in paragraph 104.

        105.    Monsanto denies the allegations in paragraph 105.

        106.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 106 and therefore denies those allegations.

        107.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 107 concerning plaintiff’s alleged use of Roundup®-branded

 products and therefore denies those allegations. Monsanto denies the remaining allegations in

 paragraph 107, including that Roundup®-branded products have “dangerous characteristics.”

        108.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 108 concerning plaintiff’s claimed use of and exposure to

 Roundup®-branded products and therefore denies those allegations. Monsanto denies the




                                                  21
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 22 of 31




 remaining allegations in paragraph 108, including that Roundup®-branded products have

 “dangerous characteristics.”

        109.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in the second sentence of paragraph 109 and therefore denies those

 allegations. Monsanto denies the remaining allegations in paragraph 109.

        110.    Monsanto denies the allegations in paragraph 110.

        111.    Monsanto denies the allegations in paragraph 111.

        112.    Monsanto denies the allegations in paragraph 112.

        113.    Monsanto denies the allegations in paragraph 113.

        114.    Monsanto denies the allegations in paragraph 114.

        115.    Monsanto denies the allegations in paragraph 115.

        116.    Monsanto denies the allegations in paragraph 116.

        117.    Monsanto denies the allegations in paragraph 117.

        118.    Monsanto incorporates by reference its responses to paragraphs 1 through 117 in

 response to paragraph 118 of plaintiff’s Complaint. Monsanto objects to plaintiff using the word

 “Defendants” to lump Monsanto together with its co-defendant in Count III of the Complaint.

 Monsanto responds to the allegations in Count III only on behalf of Monsanto.

        119.    In response to the allegations in paragraph 119, Monsanto states that the phrase

 “directly or indirectly” is vague and ambiguous and that Monsanto lacks information or

 knowledge sufficient to form a belief as to the truth of those allegations and therefore Monsanto

 denies those allegations in paragraph 119.

        120.    The allegations in paragraph 120 set forth conclusions of law for which no

 response is required.




                                                22
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 23 of 31




        121.    The allegations in paragraph 121 set forth conclusions of law for which no

 response is required.

        122.    Monsanto denies the allegations in paragraph 122.

        123.    Monsanto denies the allegations in paragraph 123.

        124.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 124 regarding users’ and consumers’ knowledge and

 therefore denies those allegations. Monsanto denies the remaining allegations in paragraph 124.

 All labeling of Roundup®-branded products has been and remains EPA-approved and in

 compliance with all federal requirements under FIFRA.

        125.    Monsanto denies the allegations in paragraph 125.

        126.    Monsanto denies the allegations in paragraph 126.

        127.    Monsanto denies the allegations in paragraph 127, including each of its subparts.

        128.    Monsanto denies the allegations in paragraph 128.

        129.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 129 regarding plaintiff’s knowledge and therefore denies

 those allegations. Monsanto denies the remaining allegations in paragraph 129, including that

 intended use of and/or exposure to Roundup®-branded products causes any injuries.

        130.    Monsanto denies the allegations in paragraph 130.

        131.    Monsanto denies the allegations in paragraph 131.

        132.    Monsanto denies the allegations in paragraph 132. All labeling of Roundup®-

 branded products has been and remains EPA-approved and in compliance with all federal

 requirements under FIFRA.




                                                23
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 24 of 31




        133.    Monsanto incorporates by references its responses to paragraphs 1 through 132 in

 response to paragraph 133 of plaintiff’s Complaint. Monsanto objects to plaintiff using the word

 “Defendants” to lump Monsanto together with its co-defendant in Count IV of the Complaint.

 Monsanto responds to the allegations in Count IV only on behalf of Monsanto.

        134.    Monsanto denies the allegations in paragraph 134. Additionally, the last sentence

 in paragraph 134 sets forth a conclusion of law for which no response is required.

        135.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 135 regarding plaintiff’s claimed use of or exposure to

 Roundup®-branded products and therefore denies those allegations. The remaining allegations in

 paragraph 135 set forth conclusions of law for which no response is required.

        136.    Monsanto denies the allegations in paragraph 136.

        137.    The allegations in paragraph 137 set forth conclusions of law for which no

 response is required.

        138.    Monsanto denies the allegations in paragraph 138.

        139.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 139 regarding plaintiff’s claimed use of or exposure to

 Roundup®-branded products and therefore denies those allegations. Monsanto denies that

 Roundup®-branded products have “dangerous characteristics.”

        140.    Monsanto denies the allegations in paragraph 140.

        141.    Monsanto denies the allegations in paragraph 141.

        142.    Monsanto denies the allegations in paragraph 142.

        143.    Monsanto denies the allegations in paragraph 143.

        144.    Monsanto denies the allegations in paragraph 144.




                                                 24
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 25 of 31




        145.    Monsanto incorporates by reference its responses to paragraphs 1 through 144 in

 response to paragraph 145 of plaintiff’s Complaint. Monsanto objects to plaintiff using the word

 “Defendants” to lump Monsanto together with its co-defendant in Count V of the Complaint.

 Monsanto responds to the allegations in Count V only on behalf of Monsanto.

        146.    Monsanto denies the allegations in paragraph 146.

        147.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 147 concerning plaintiff’s claimed use of and exposure to

 Roundup®-branded products and therefore denies those allegations. The remaining allegations in

 paragraph 147 set forth conclusions of law for which no response is required.

        148.    Monsanto denies the allegations in paragraph 148. All labeling of Roundup®-

 branded products has been and remains EPA-approved and in compliance with all federal

 requirements under FIFRA.

        149.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 149 regarding plaintiff’s reliance and therefore denies those

 allegations. The remaining allegations in paragraph 149 set forth conclusions of law for which

 no response is required.

        150.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 150 and therefore denies those allegations.

        151.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 151 concerning plaintiff’s claimed use of or exposure to

 Roundup®-branded products and therefore denies those allegations. The remaining allegations in

 paragraph 151 set forth conclusions of law for which no response is required.




                                                 25
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 26 of 31




        152.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 152 concerning plaintiff’s claimed use of or exposure to

 Roundup®-branded products and therefore denies those allegations. The allegation in paragraph

 152 regarding Monsanto’s implied warranties sets forth conclusions of law for which no

 response is required. Monsanto denies the remaining allegations in paragraph 152.

        153.    Monsanto lacks information or knowledge sufficient to form a belief as to the

 truth of the allegations in paragraph 153 concerning plaintiff’s reliance or plaintiff’s claimed use

 of any Roundup®-branded product and therefore denies those allegations. The remaining

 allegations in paragraph 153 set forth conclusions of law for which no response is required.

        154.    Monsanto denies that there is any risk of serious injury associated with or linked

 to the as-directed use of and/or exposure to Roundup®-branded products and/or glyphosate.

 Monsanto lacks information or knowledge sufficient to form a belief as to the truth of the

 allegations in paragraph 154 concerning plaintiff’s and plaintiff’s employers’ knowledge about

 Roundup®-branded products and therefore denies the remaining allegations in paragraph 154.

        155.    Monsanto denies the allegations in paragraph 155.

        156.    Monsanto denies the allegations in paragraph 156.

        157.    Monsanto denies the allegations in paragraph 157.

        In response to the “WHEREFORE” paragraph following paragraph 157, Monsanto

 demands that judgment be entered in its favor and against plaintiff; that plaintiff’s Complaint be

 dismissed, with prejudice; and that Monsanto be awarded costs of suit and reasonable attorney’s

 fees as allowed by law and such further and additional relief as this Court may deem just and

 proper. Monsanto denies the allegations in the “WHEREFORE” paragraph following paragraph

 157.




                                                  26
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 27 of 31




         In response to the allegations in the “NOW THEN” paragraph following the

 “WHEREFORE” paragraph, Monsanto denies that plaintiff is entitled to the relief sought therein,

 including any judgment for any damages, interest, costs, or any other relief whatsoever.

         Every allegation in the Complaint that is not specifically and expressly admitted in this

 Answer is hereby specifically and expressly denied.

                                 SEPARATE AND AFFIRMATIVE DEFENSES

         1.      The Complaint, in whole or part, fails to state a claim or cause of action against

 Monsanto upon which relief can be granted.

         2.      Plaintiff’s claims against Monsanto are barred because plaintiff cannot proffer any

 scientifically reliable evidence that the products at issue were defective or unreasonably

 dangerous.

         3.      Any alleged negligent or culpable conduct of Monsanto, none being admitted,

 was so insubstantial as to be insufficient to be a proximate or substantial contributing cause of

 plaintiff’s alleged injuries.

         4.      Plaintiff’s claims against Monsanto are barred, in whole or in part, because the

 products at issue were designed, manufactured, marketed and labeled with proper warnings,

 information, cautions and instructions, in accordance with the state of the art and the state of

 scientific and technological knowledge.

         5.      Plaintiff’s claims against Monsanto are barred, in whole or in part, because the

 products at issue were not defective or unreasonably dangerous in that they complied with, at all

 relevant times, all applicable government safety standards.

         6.      Plaintiff’s claims against Monsanto are preempted, in whole or in part, by

 applicable federal law relating to the design, testing, producing, manufacturing, labeling,




                                                  27
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 28 of 31




 distributing, modeling, processing, and supply of Roundup®-branded products and/or

 glyphosate-containing products.

            7.    Plaintiff’s claims against Monsanto are preempted, in whole or in part, because of

 U.S. EPA findings that glyphosate does not cause cancer in humans and/or because of U.S. EPA-

 approved product labeling.

            8.    Plaintiff’s claims against Monsanto are barred, in whole or in part, by the doctrine

 of primary jurisdiction, including by the authority delegated by Congress to the U.S. EPA.

            9.    Plaintiff’s claims against Monsanto are barred, in whole or in part, because

 plaintiff’s injuries, if any, were the result of conduct of plaintiff, independent third parties, and/or

 events that were extraordinary under the circumstances, not foreseeable in the normal course of

 events, and/or independent, intervening and superseding causes of the alleged injuries, including

 but not limited to plaintiff’s pre-existing medical conditions.

            10.   The doctrines contained in Restatement (Second) of Torts § 402A, comments j

 and k, bar plaintiff’s claims against Monsanto in whole or in part.

            11.   Applicable statutes of limitations and/or repose bar plaintiff’s claims in whole or

 in part.

            12.   Plaintiff’s misuse or abnormal use of the product or failure to follow instructions

 bar plaintiff’s claims in whole or in part.

            13.   If plaintiff suffered injuries or damages as alleged, which is denied, such injuries

 or damages resulted from: (a) acts or omissions of persons or entities for which Monsanto is

 neither liable nor responsible or, in the alternative, Monsanto is entitled to an assessment of the

 relative degree of fault of all such persons and entities; or (b) resulted from diseases and/or

 causes that are not related or connected with any product sold, distributed, or manufactured by




                                                   28
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 29 of 31




 Monsanto. Such acts or omissions on the part of others or diseases or causes constitute an

 independent, intervening and sole proximate cause of plaintiff’s alleged injuries or damages.

        14.     Monsanto had no legal relationship or privity with plaintiff and owed no duty to

 him by which liability could be attributed to it.

        15.     Monsanto made no warranties of any kind or any representations of any nature

 whatsoever to plaintiff. If any such warranties were made, which Monsanto specifically denies,

 then plaintiff failed to give notice of any breach thereof.

        16.     Plaintiff’s claims against Monsanto are preempted in whole or part by the

 Freedom of Speech Clause of the First Amendment of the U.S. Constitution.

        17.     Plaintiff’s claims against Monsanto are barred in whole or in part by plaintiff’s

 contributory/comparative negligence.

        18.     Plaintiff’s claims against Monsanto are barred in whole or in part by plaintiff’s

 failure to mitigate damages.

        19.     Plaintiff’s claims against Monsanto are barred in whole or in part by the

 sophisticated user doctrine.

        20.     Plaintiff’s recovery, if any, shall be reduced by those payments that plaintiff has

 received and/or will receive from collateral sources.

        21.     If plaintiff has been injured or damaged, no injury or damages being admitted,

 such injuries were not caused by a Monsanto product.

        22.     Pursuant to Colo. Rev. Stat. § 13-21-406, Monsanto cannot be liable for damages

 that exceed its pro rata share of causal fault, no fault being admitted.

        23.     Plaintiff’s claims against Monsanto and damages, no injury or damages being

 admitted, are barred or must be reduced, in whole or part, by Colo. Rev. Stat. § 13-21-403 (state




                                                     29
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 30 of 31




 of the art presumption, presumption of non-defectiveness for compliance with government

 codes, and ten-year presumption) and Colo. Rev. Stat. § 13-21-102.5 (limits on non-economic

 damages).

        24.     Plaintiff’s claims are barred to the extent that plaintiff seeks relief under the laws

 of states that do not govern plaintiff’s claims.

        25.     Plaintiff’s claims are barred or limited to the extent that plaintiff asserts claims

 that are governed by the laws of a state that does not recognize, or limits, such claims.

        26.     Monsanto hereby gives notice that it intends to rely upon such other defenses as

 may become available or apparent during the course of discovery and thus reserves its right to

 amend this Answer to assert such defenses.

        WHEREFORE, Defendant Monsanto demands judgment in its favor and against

 plaintiff, dismissing plaintiff’s Complaint with prejudice, together with the costs of suit and such

 other relief as the Court deems equitable and just.

                                          JURY TRIAL DEMAND

        Monsanto demands a jury trial on all issues so triable.

 DATED: August 19, 2019                                Respectfully submitted,


                                                       SHOOK, HARDY & BACON L.L.P.

                                                       /s/ Eric J. Hobbs
                                                       Paul A. Williams
                                                       Eric J. Hobbs
                                                       1660 17th Street, Suite 450
                                                       Denver, Colorado 80202-1254
                                                       Telephone: 303-285-5300
                                                       Facsimile: 303-285-5301
                                                       Email: pwilliams@shb.com
                                                       Email: ehobbs@shb.com

                                                       Attorneys for Monsanto Company




                                                    30
Case 1:19-cv-02347-KLM Document 11 Filed 08/19/19 USDC Colorado Page 31 of 31




                                   CERTIFICATE OF SERVICE
         I hereby certify that on the 19th day of August, 2019, I electronically filed a true and

 correct copy of the foregoing document with the Clerk of the Court using CM/ECF, and that the

 foregoing document has also been served by US Mail upon the following attorney of record for

 plaintiff:

         Roman Balaban, Atty. Reg. No. 39148
         Andrew Ramos, Atty. Reg. No. 50543
         BALABAN LAW LLC
         8055 East Tufts Avenue, Suite 325
         Denver, CO 80237
         Phone Number: (303) 377-3474
         Fax Number: (303) 377-3576
         balaban@denverfirm.com
         ramos@denverfirm.com

         Attorneys for Plaintiff

                                                       /s/ Eric Hobbs




                                                  31
 4843-8736-4769
